UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6025



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLIE THOMPSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, District
Judge. (CR-88-152-G)


Submitted:   May 25, 2000                    Decided:   June 5, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlie Thompson, Appellant Pro Se. Benjamin H. White, Jr., As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlie Thompson seeks to appeal the district court’s order

denying his motion for relief from judgment in his 1989 conviction.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Thompson, No. CR-88-152-G

(M.D.N.C. Nov. 3 & Nov. 30, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2